U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR the C-BASS MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-CB1, Plaintiff-Appellee, v. JUNG HOON KIM, Defendant-Appellant, and Midland Funding LLC, Defendant-Appellee, and John Does 1-20; Jane Does 1-20; Doe Corporations 1-20; Doe Entities 1-20; and Doe Governmental Units 1-20, DefendantsU.S. Bank National Association, as Trustee for the C-Bass Mortgage Loan Asset-Backed Certificates, Series 2007-CB1, Plaintiff-Appellee, v. Jung Hoon Kim, Defendant-Appellant, and Midland Funding LLC, Defendant-Appellee, and John Does 1-20; Jane Does 1-20; Doe Corporations 1-20; Doe Entities 1-20; and Doe Governmental Units 1-20, DefendantsSUMMARY DISPOSITION ORDERVacated.Remanded.